1    Stuart M. Richter (SBN 126231)
     Andrew J. Demko (SBN 247320)
2    KATTEN MUCHIN ROSENMAN LLP
     2029 Century Park East, Suite 2600
3    Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
4    Facsimile: 310.788.4471
5    Attorneys for Defendant Cree, Inc.
6
                                    UNITED STATES DISTRICT COURT
7

8                             NORTHERN DISTRICT OF CALIFORNIA

9                                      SAN FRANCISCO DIVISION

10

11   JEFF YOUNG, individually and on                     Case No.    4:17-cv-06252-YGR
     behalf of all others similarly situated,            Hon. Yvonne Gonzalez Rogers
12
                       Plaintiff,
13                                                       DECLARATION OF STUART M.
     v.                                                  RICHTER IN SUPPORT OF
14
                                                         DEFENDANT CREE INC.’S (1)
15   CREE, Inc.,                                         OPPOSITION TO RENEWED
                                                         MOTION FOR CLASS
16                     Defendant.
                                                         CERTIFICATION, (2)
17                                                       MOTION TO STRIKE REPORT
                                                         AND EXCLUDE OPINIONS OF MR.
18
                                                         STEFAN BOEDEKER AND (3)
19                                                       MOTION TO STRIKE REPORT
                                                         AND EXCLUDE OPINIONS OF DR.
20
                                                         GARY ALLEN
21
                                                         Complaint Filed: October 27, 2017
22
                                                         Date: April 21, 2020
23                                                       Time: 2:00 pm
                                                         Place: Courtroom 1 – 4th Floor
24

25

26

27

28
                                                     1
     DECL. OF STUART M. RICHTER IN SUPPORT OF OPP. TO RENEWED MOTION FOR CLASS CERT. 4:17-CV-06252- YGR
     143392520_336091-00016
1                             DECLARATION OF STUART M. RICHTER
2             I, Stuart M. Richter, hereby declare as follows:
3             1. I am an attorney licensed to practice in California and a partner of the law
4    firm of Katten Muchin Rosenman LLP, counsel of record for defendant Cree, Inc.
5    (“Defendant”).
6             2. Attached hereto as Exhibit 1 is a true and correct copy of pertinent excerpts
7    from the deposition of Stefan Boedeker, and the documents marked at his deposition
8    as Exhibits 9, 11, and 15.
9             3. Attached hereto as Exhibit 2 is a true and correct copy of the errata sheet
10   Stefan Boedeker prepared with respect to his deposition testimony.
11            4. Attached hereto as Exhibit 3 is a comparison between the errata sheet Stefan
12   Boedeker prepared with respect to his deposition testimony and the original testimony
13            5. Attached hereto as Exhibit 4 is a true and correct copy of Plaintiff’s Answers
14   to Defendant’s Interrogatories – Set One and referenced photos.
15            6. Attached hereto as Exhibit 5 is a true and correct copy of pertinent excerpts
16   from the deposition of Jeff Young.
17            7. Attached hereto as Exhibit 6 is the expert report of Jesse David.
18            8. Attached hereto as Exhibit 7 is the expert report of Joel Steckel.
19            9. Attached hereto as Exhibit 8 is the expert report of Morgan Pattison.
20            10. Attached hereto as Exhibit 9 is the expert report of Lynne Weber.
21            11. Attached hereto as Exhibit 10 is a true and correct copy of pertinent
22   excerpts from the deposition of Gary Allen.
23
                                                              /s/ Stuart M. Richter
24                                                             Stuart M. Richter
25

26

27

28
                                                     2
     DECL. OF STUART M. RICHTER IN SUPPORT OF OPP. TO RENEWED MOTION FOR CLASS CERT. 4:17-CV-06252- YGR
     143392520_336091-00016
